Title: To Thomas Jefferson from David Austin, 11 June 1801
From: Austin, David
To: Jefferson, Thomas


               
                  Mr President:
                  Washington June 11th. 1801.
               
               I have observed too much candor in your manner of receiving my communications, to fear a trespass in the present attempt.
               I will bring my views nearer to a point.
               The total circles of national operation are under certain commanding powers: Ballanced by views & objects merely human, these powers are guided by means, originating in the chambers of human enterprise, passion & power. The whole system may obtain a retrograde op[eration] by means the most tender & pacific.
               The place of Rufus King, in London, is the most promissing point of operation in behalf of the American name. From this point the shafts may be toutched: the expedition to the Mediterranean secured & reinforced, through the joint cooperation of the different powers, agitated by those Barbarians.
               Independent of this Diplomatic attempt, the little Squadron will have, not only the force but the stratagem of those Barbarians & of their allies, & of their tributaries to [m]eet. They have powers hanging in their sleeve, on whose friendship, it will not be safe, for the United States, in this expedition to calculate.
               Suffer me, Sir, to take the place of Mr. King, & you shall find your total wishes soon accomplished. And thus will the symetry of the revolutionary operation be preserved: and the passing of this commission from the Gates of the American Temple testify of the Unity & of the legitimacy of the total design.
               What a finished piece of policy will this united operation present!—With one hand you send out a little squadron, say our national quota; and with the other, make diplomatic provision for a potent seconding of the design.
               If at the moment of our arrival a general peace should be on the carpet; how easy to move for such a contribution of force, from the different pacific powers, as not only to relieve our Squadron from danger; but so as ultimately to secure the navigation of those seas to all Commercial adventurers.
               I am ready to be pursuaded, that the thing will appear so rational, that the President, not stumbling at the source from whence it originates, will with readiness say. “Let the arrow fly!”—
               With all due esteem.
               
                  
                     David Austin.
                  
               
            